Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant’s reply filed on 4/24/20 is acknowledged.  Claims 1-10 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/25/20 were acknowleged.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 and 7-9 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Bredehöft et al. (“Bredehöft,” Rapid Commun. Mass Spectrom., February 2008, cited in IDS) in view of report on “the new Agilent 6530 accurate-mass quadrupole TOF LC/MS system” (“Agilent,” Agilent Measurement Journal, Issue six, 2008, cited in IDS), as evidenced by Rousu et al. (“Rousu,” Rapid Comm. Mass Spectrom., 2010, cited in IDS), and Bateman et al. (“Bateman,” US Pub. No. . 
Regarding claims 1-3 and 7-9, Bredehöft in his article “'Quantification of human insulin-like growth factor-1 and qualitative detection of its analogues in plasma using liquid chromatography/electrospray ionisation tandem mass spectrometry” teaches a method for determining the amount of an insulin-like growth factor-I (IGF-1) protein in a sample (page 478, par. 4, "quantification of human IGF-1"), the method comprising: 
ionizing IGF-1 protein in the plasma sample to produce one or more ions detectable by mass spectrometry; and 
determining the amount of one or more of said ions by high resolution/high accuracy mass spectrometry, wherein said high resolution/high accuracy mass spectrometry is conducted with a mass analyzer is a Thermo LTQ Orbital mass spectrometer capable of a FWHM of greater than about 20,000 and an accuracy of less than about 5 ppm (page 479, par. 3-4, "FWHM of 30000; accuracies less than 3 ppm”); and
relating the amount of the determined ion or ions with LC/MS/MS performed with API4000 QTrap, wherein the amount of the determined ion or ions is related to the amount of the IGF-1 protein in the sample (page 480, par. 2; page 483, par. 3 to page 484, par. 1, "linearity”).  Bredehöft also demonstrates spectra with peaks for several isotopes of the same ion, with the isotopes having m/z e.g. 1275.7743 ± 2 (page 482, Fig. 2a).

“Ideal for proteomics, metabolomics, impurity profiling, and environmental screening, the 6530 incorporates new Agilent Jet Stream thermal-gradient focusing technology. Further, the system offers exceptional mass accuracy across a wide range of concentrations and at high data-acquisition rates of up to 40 spectra/second. Other unique specifications include better than 1-ppm MS mass accuracy, better than 3-ppm MS/MS mass accuracy, and a 10x improvement in in-spectrum dynamic range without loss of sensitivity.” (Page 6).
It would have been obvious for a person of ordinary skill in the art to utilize a more advanced high resolution/high accuracy “Agilent 6530 accurate-mass quadrupole TOF LC/MS” mass spectrometer instead of API4000 QTrap spectrometer for quantification of IGF-1 for the reasons, specifically indicated by Agilent.
Furthermore, as evidenced by Rousu:
“In a LTQ-Orbitrap mass spectrometer, where the high-resolution mass analyzer is usually combined with a linear ion trap, accurate mass measurements are combined with the high trapping capacity and MSn scan function of the linear ion trap. Therefore, the LTQ-Orbitrap is capable of MS/MS and produces very high accuracy mass data which makes it a useful instrument in identification of biotransformations and their sites as well.11–13 As a down side, the relatively slow data acquisition rate of the LTQ-Orbitrap makes it incompatible with very fast liquid chromatography, at least if the aim is to analyze several types of data within a single LC/MS run, which is essential for fast high-throughput metabolite screening.” (Page 940, left column).
Therefore, while LTQ-Orbitrap is incompatible with LC, the new Agilent 6530 accurate-mass quadrupole TOF LC/MS system allows combining LC and high 
As for the ion or ions with a mass-to-charge ratio of 850.8 + 2, while Bredehöft teaches isotopes having m/z e.g., 1275.7743 ± 2 (page 482, Fig. 2a), Bredehöft does not specifically teach ion or ions with a mass-to-charge ratio of 850.8 + 2.  Bateman teaches determining the amount of one or more of the ions comprising an ion with a mass-to-charge ratio of 850.8 + 2 by high resolution/high accuracy time of flight (TOF) mass spectrometry (e.g., [0008], [0010], [0012], et seq.).  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to utilize ions with the claimed specific mass-to-charge ratio of 850.8 + 2 because it would provide a comprehensive analysis of this specific range of analytes.
Furthermore, with regard to the method steps to determine the amount of the analyte of interest using mass spectrometry and determining one of the ions comprising a particular mass-to-charge ratio, Clarke teaches in claim 1, for example, a similar method for determining the amount of vitamin D in a sample using mass spectrometry and determining one of the ions comprising a particular mass-to-charge ratio, as taught in [0019] et seq.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to substitute the analyte of interest to be detected using the same detection method because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 4 and 5, Bredehöft teaches "[t]he presented procedure allows the quantification of human IGF-1 in a wide concentration range as well as the unequivocal detection of its analogous LONGTMR3IGF-1 and des(1-3)IGF-1 using .
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bredehöft in view of Agilent and Bateman and Clarke, as applied to claim 1 above, and further in view of Mohan et al. (“Mohan,” US 5,851,907, cited in IDS).
See Bredehöft, Agilent, Bateman and Clarke supra.
While Bredehöft does not specifically teach purification of human IGF-1 by solid phase extraction (SPE), Bredehöft teaches paramagnetic beads-based immunoaffinity purification. 
Mohan teaches a method of separating insulin-like growth factor from binding proteins, by solid phase extraction (col 4, ll. 42-64, "acidic gel centrifugation"). It would have been obvious for a person of ordinary skill in the art to use solid phase extraction of human IGF-1 in Bredehöft’s method instead of paramagnetic beads-based immunoaffinity purification disclosed by Bredehöft, because Mohan indicated that is it an efficient method for purifying human IGF-1, and it is cheaper than the one used by Bredehöft, and because it can easily be incorporated for on-line analysis.  
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bredehöft in view of Agilent and Bateman and Clarke, as applied to claim 1 above, and further in view of Popot (“Popot,” Anal. Bioanal. Chem., 2008, cited in IDS).
See Bredehöft, Agilent, Bateman and Clarke supra.
While Bredehöft does not specifically teach detection ions with m/z 1093.7 ± 1, Popot discloses exactly this value for MH77+, which makes it obvious for a person of 
While Popot discloses less accurately measured m/z values for MH77+, measuring it with Bredehöft’s method would provide the same accuracy as recited in the claims, which makes it obvious for a person of ordinary art to measure the same ion with Bredehöft-Agilent’s method.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 10648989. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and the examined claims comprise substantially the same subject matter.  For example, patented claim 1 and examined claim 1 comprise a method for determining the amount of an insulin-like growth factor-I (IGF-I) protein in a sample, the method comprising: a. ionizing the sample to produce one or more ions detectable by mass spectrometry; and b. determining the amount of one or more of the ions comprising an ion with a mass-to-charge ratio of 850.8.+-.2 by high resolution/high accuracy time of flight (TOF) mass spectrometry; and c. relating the amount of the . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



1/15/2022